                                                                                  Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


JOSE REYES-RIVERA,

                  Petitioner,

v.                                               CASE NO. 4:18cv223-RH/CAS

JEFF SESSIONS et al.,

                  Respondent.

_____________________________/


                            ORDER DENYING § 2241 PETITION


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 13, the objections, ECF No. 14, and the response to the

objections, ECF No. 15. I have reviewed de novo the issues raised by the

objections. This order accepts the report and recommendation, adopts it as the

court’s opinion, and denies the § 2241 motion.

         In the objections, the petitioner asserts that he has cooperated and is willing

to continue to cooperate with immigration authorities in their effort to remove him.

But the assertions are unsworn and, more importantly, do not address the specifics

of the government’s evidence of earlier failures to cooperate. Denial of this petition




Case No. 4:18cv223-RH/CAS
                                                                                   Page 2 of 2




does not preclude the petitioner from filing a new petition if, despite his full

cooperation, his removal does not occur and is not reasonably foreseeable.

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The petitioner’s motion for relief

under 28 U.S.C. § 2241 is denied.” The clerk must close the file.

         SO ORDERED on November 10, 2018.

                                        s/Robert L. Hinkle
                                        United States District Judge




Case No. 4:18cv223-RH/CAS
